                                          Case 3:19-cv-05391-TSH Document 39 Filed 10/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                      Case No. 19-cv-05391-TSH
                                   8                    Plaintiff,
                                                                                           SECOND ORDER TO SHOW CAUSE
                                   9             v.

                                  10     SHURGARD CALIFORNIA
                                         PROPERTIES, LLC,, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          As the mediation process is complete, Plaintiff Samuel Love has not filed a request for a

                                  14   case management conference under General Order 56, and there has been no further docket

                                  15   activity, the Court ORDERS Love to show cause why this case should not be dismissed for failure

                                  16   to prosecute and failure to comply with court deadlines. Love shall file a declaration by

                                  17   November 6, 2020. Notice is hereby provided that failure to file a written response will be

                                  18   deemed an admission that Love does not intend to prosecute, and the case will be dismissed

                                  19   without prejudice.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: October 26, 2020

                                  23
                                                                                                   THOMAS S. HIXSON
                                  24                                                               United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
